Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 1 of 36 PageID #: 1



                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NEW YORK


BING GUAN, GO NAKAMURA, MARK
ABRAMSON, KITRA CAHANA, ARIANA
DREHSLER,

             Plaintiffs,                         COMPLAINT FOR INJUNCTIVE
                                                 AND DECLARATORY RELIEF
      v.                                         (Violation of First Amendment)

CHAD WOLF, Acting Secretary of the U.S.
Department of Homeland Security, in his          No. 1:19-cv-6570
official capacity; MARK MORGAN, Acting
Commissioner of U.S. Customs and Border
Protection, in his official capacity;
MATTHEW ALBENCE, Acting Director of
U.S. Immigration and Customs Enforcement,
in his official capacity,

             Defendants.



                            PRELIMINARY STATEMENT

       1.      This lawsuit challenges U.S. border officers’ questioning of journalists

about their work documenting conditions at the U.S.-Mexico border. Plaintiffs were each

impermissibly compelled to disclose information about their journalism work and

activities when they sought to re-enter the United States. The border officers’ questioning

aimed at uncovering Plaintiffs’ sources of information and their observations as

journalists was unconstitutional. This questioning was unrelated to any valid immigration

or customs purpose. Plaintiffs seek a declaratory judgment that such questioning and

compelled disclosure of information violated the First Amendment. They also seek an

injunction requiring Defendants to expunge any records they have retained regarding the




                                             1
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 2 of 36 PageID #: 2



unlawful questioning and to inform Plaintiffs whether those records have been disclosed

to other agencies, governments, or individuals.

       2.      Plaintiffs are five U.S. citizens and professional photojournalists who have

traveled outside the country for their work in the past and intend to continue doing so.

Between November 2018 and January 2019, Plaintiffs traveled to Mexico to document

people traveling north from Central America by caravan in an attempt to reach the U.S.-

Mexico border. During this period, each of the Plaintiffs entered the United States via a

port of entry. When they did so, border officers referred each of the Plaintiffs to

secondary inspection and questioned them about their work as photojournalists, including

their coverage of the caravan, their observations of conditions at the U.S.-Mexico border,

and their knowledge of the identities of certain individuals. This questioning focused on

what each Plaintiff had observed in Mexico in the course of working as a journalist, and

did not relate to any permissible immigration or customs purpose. Plaintiffs Bing Guan

and Go Nakamura were also forced to disclose their journalistic work product to border

officers when they were required to show photographs each had taken of migrants and

other people on the Mexican side of the U.S.-Mexico border.

       3.      Plaintiffs Bing Guan, Go Nakamura, and Mark Abramson were each sent

to secondary inspection and questioned about their work as journalists once between

December 2018 and January 2019. Plaintiff Kitra Cahana was sent to secondary

inspection on two separate occasions in January 2019, and border officers questioned her

about her work as a journalist on each of those occasions. Plaintiff Ariana Drehsler was

sent to secondary inspection and questioned about her work as a journalist on three

separate occasions in December 2018 and January 2019.




                                              2
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 3 of 36 PageID #: 3



        4.     Plaintiffs were engaged in newsgathering activity in Mexico that has long

been recognized as protected under the First Amendment, and the forced disclosure of

information regarding that activity was not justified and did not meet the standard

necessary to compel such disclosure.

        5.     The border officers’ questioning of Plaintiffs regarding their activities as

journalists in Mexico substantially burdened Plaintiffs’ First Amendment rights to

freedom of speech, association, and the press. It required Plaintiffs to disclose

confidential information about their observations, sources of information, and/or work

product, including the identities of individuals with whom they may have interacted in

the course of their work as journalists.

        6.     The border officers’ questioning of Plaintiffs regarding their journalism

work and activities would reasonably chill Plaintiffs and other journalists from traveling

to Mexico to report on U.S.-Mexico border issues, including about people traveling by

caravan, asylum seekers, and other topics that may be of interest to the U.S. government.

        7.     The border officers’ questioning of Plaintiffs regarding their journalism

work and activities would reasonably chill Plaintiffs and other journalists from publishing

or speaking in a manner that is critical of, or embarrassing to, the U.S. government, out of

a fear of being detained and questioned at the U.S. border about their journalism work in

the future.

        8.     Plaintiffs’ right to engage in photojournalism on issues of widespread

public interest lies at the heart of the First Amendment’s protections. Plaintiffs seek to

exercise that right without fear of unlawful questioning by the government.




                                              3
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 4 of 36 PageID #: 4



                              JURISDICTION AND VENUE

        9.       This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331.

        10.      This Court has authority to issue declaratory and injunctive relief pursuant

to 28 U.S.C. §§ 2201–02, Rules 57 and 65 of the Federal Rules of Civil Procedure, and

its inherent equitable powers.

        11.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e). Plaintiffs

Bing Guan and Go Nakamura reside within this Court’s judicial district, and Defendants

are officers of the United States sued in their official capacities.

                                           PARTIES

                                           Plaintiffs

        12.      Plaintiff Bing Guan is a U.S. citizen whose residence is in Brooklyn, New

York. He is a freelance photojournalist.

        13.      Plaintiff Go Nakamura is a U.S. citizen whose residence is in Queens,

New York. He is a freelance photojournalist.

        14.      Plaintiff Mark Abramson is a U.S. citizen whose residence is in New

York, New York. He is a freelance photojournalist.

        15.      Plaintiff Kitra Cahana is a U.S. citizen whose residence is in Austin,

Texas. She is a freelance photojournalist.

        16.      Plaintiff Ariana Drehsler is a U.S. citizen whose residence is in San Diego,

California. She is a freelance photojournalist.




                                               4
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 5 of 36 PageID #: 5



                                         Defendants

        17.     Defendants, who are responsible for the challenged detention, questioning,

and retention of information, are the heads of the U.S. Department of Homeland Security

(“DHS”) and its agencies, U.S. Customs and Border Protection (“CBP”), and U.S.

Immigration and Customs Enforcement (“ICE”), of which Homeland Security

Investigations (“HSI”) is a subcomponent. Defendants are sued in their official

capacities.

        18.     Defendant Chad Wolf is Acting Secretary of DHS. He has authority over

all DHS policies and practices, including those challenged here. Plaintiffs sue him in his

official capacity.

        19.     Defendant Mark Morgan is Acting Commissioner of CBP, a component of

DHS. He has authority over all CBP policies and practices, including those challenged

here. Plaintiffs sue him in his official capacity.

        20.     Defendant Matthew Albence is Acting Director of ICE, a component of

DHS. He has authority over all ICE policies and practices, and all HSI policies and

practices, including those challenged here. Plaintiffs sue him in his official capacity.

                               FACTUAL BACKGROUND

        I.      Central American Caravans Attract Widespread Public Interest

        21.     Beginning in the spring of 2018, one form of travel—so-called migrant

caravans—began attracting significant attention in the United States.

        22.     Traveling by caravan is one method among many used by people coming

from Central America to the United States, including walking, hitchhiking, taking buses,

or riding trains.




                                               5
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 6 of 36 PageID #: 6



          23.      On or about March 25, 2018, a caravan of people predominantly from

Honduras embarked from Tapachula, Mexico, with the goal of reaching the U.S.-Mexico

border. The caravan at one point comprised about 1,500 people, most of them women and

children.

          24.      This caravan attracted widespread public interest. International, national,

and local media outlets reported on its progress, the experiences of people traveling in the

caravan, and conditions at the U.S.-Mexico border.

          25.      On or about October 12, 2018, another caravan of people set out from

Honduras to the U.S.-Mexico border. At one point, this caravan included approximately

7,000 people, including at least 2,300 children.

          26.      This caravan also drew widespread public interest and attracted press

coverage in international, national, and local media outlets.

    II.         Intelligence Gathering Related to Plaintiffs and Others Covering the
                October 2018 Caravan and Conditions at the U.S.-Mexico Border

          27.      In March 2019, the media outlet NBC 7 San Diego revealed that DHS had

engaged in wide-ranging intelligence collection targeting activists, lawyers, and

journalists—including Plaintiffs—working on issues related to the October 2018 migrant

caravan and conditions at the U.S.-Mexico border.1



1
  See Mari Payton, Paul Kreuger, Tom Jones & Bill Feather, Leaked Email Reveals How
Federal Agents Used Confidential Sources and Informants to Gather Information about
Migrant Caravan, NBC 7 SAN DIEGO, Mar. 8, 2019,
https://www.nbcsandiego.com/news/local/Blumenthal-Grave-Concerns-Over-Border-
Surveillance-Documents-506892591.html; Tom Jones, Mari Payton & Bill Feather,
Photos: Leaked Documents Show Government Tracking Journalists, Immigration
Advocates, NBC 7 SAN DIEGO, Mar. 7, 2019,
https://www.nbcsandiego.com/multimedia/PHOTOS-Leaked-Documents-to-NBC-7-
Investigates-506782041.html; Tom Jones, Mari Payton & Bill Feather, Source: Leaked
Documents Show the U.S. Government Tracking Journalists and Immigration Advocates

                                                 6
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 7 of 36 PageID #: 7



       28.     As part of its reporting, NBC 7 San Diego published a DHS internal email,

dated December 1, 2018, from David C. Shaw, the HSI Special Agent in Charge in San

Diego, describing DHS evidence collection efforts with respect to the migrant caravan.

The subject header of the email reads: “Continued Requests for CI Information/Intel on

Incoming Migrant Caravan.” The email instructs “[a]ll agents…to question available

sources of information to include Confidential Informants (C/Is) and Sources of

Information (SOIs) regarding the migrants, the caravan and it’s [sic] leaders, and any

criminal or cartel related actions concerning migrants or the caravan.” The email further

instructs agents to “forward any information directly to CIO [Chief Intelligence Officer]”

and notes that the information “is being collected locally through the Incident Command

Center, our SIG agents and IRS, and being routed through Headquarters.” This email is

reproduced here (with redactions in the original).




through a Secret Database, NBC 7 SAN DIEGO, Mar. 6, 2019,
https://www.nbcsandiego.com/investigations/Source-Leaked-Documents-Show-the-US-
Government-Tracking-Journalists-and-Advocates-Through-a-Secret-Database-
506783231.html.



                                             7
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 8 of 36 PageID #: 8




          29.    NBC 7 San Diego also revealed the existence of a secret DHS database or

documents containing information about journalists who had been documenting the

October 2018 migrant caravan, as well as information about lawyers and activists who

had been communicating with the people in the caravan. NBC 7 San Diego reported that

the purpose of the database or documents was to “list people who officials think should

be targeted for screening at the border.”2

          30.    Alongside its reporting of the secret DHS database or documents, NBC 7

San Diego published screenshots of the database or documents.



2
    Jones, Payton & Feather, Source, supra, at note 1.

                                              8
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 9 of 36 PageID #: 9



       31.     The screenshots capture a title page and eight additional pages profiling 59

individuals. The title page is dated January 9, 2019 and features the heading “San Diego

Sector Foreign Operations Branch, Migrant Caravan FY-2019, Suspected Organizers,

Coordinators, Instigators, and Media.” Above this heading are the American and Mexican

flags astride a logo with a banner reading “ILU-OASISS-OMEGA.” On information and

belief, “ILU” refers to the International Liaison Unit, which facilitates cooperation

between CBP and the Government of Mexico, including through the sharing of

intelligence. On information and belief, “OASISS” refers to “Operation Against

Smugglers Initiative on Safety and Security,” a partnership between the U.S. Border

Patrol and the Government of Mexico to enable the prosecution of Mexican human

smugglers, through Mexican courts, using information obtained via interviews conducted

by Border Patrol agents while in U.S. custody.

       32.     The profile of each individual revealed in the screenshots features a

headshot (typically taken from a passport, but, in some cases, from a social media

account). Beneath the headshot are the following categories of personal information:

(1) “DOB” [date of birth], (2) “COC” [country of commencement], (3) the “Role” the

individual purportedly played vis-à-vis the migrant caravan, (4) whether there was an

“Alert Placed” on the individual’s record, and (5) the “Disposition” associated with the

individual. Some of the individuals have an “X” placed across their headshots, which

indicates “whether they were arrested, interviewed, or had their visa or SENTRI [Secure

Electronic Network for Travelers Rapid Inspection] pass revoked by officials.”




                                             9
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 10 of 36 PageID #: 10



           33.    Of the 59 individuals profiled in the screenshots, 10 are described as

 “Media” or “Journalist.”3 Thirteen individuals are labeled as “Organizer,” eight as

 “Instigator,” three as “Administrator on Caravan Support Network Facebook Page,” one

 as “Associate,” and one as “Coordinator.” These screenshots are reproduced here (with

 redactions in the originals).




 3
     Jones, Payton & Feather, Photos, supra, at note 1.



                                               10
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 11 of 36 PageID #: 11




                                    11
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 12 of 36 PageID #: 12




                                    12
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 13 of 36 PageID #: 13




        34.    All five Plaintiffs are featured in these screenshots.

        35.    Mr. Abramson’s identity was redacted by NBC 7 San Diego prior to

 publication. Ms. Drehsler, Mr. Guan, and Mr. Nakamura each have a green “X” placed

 across their headshots. The information beneath the headshots of Ms. Cahana, Ms.

 Drehsler, Mr. Guan, and Mr. Nakamura indicates that each occupies the “Role” of

 “Media/Photographer” and each has had an “Alert Placed” on his or her record.




                                             13
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 14 of 36 PageID #: 14



        36.     Next to “Disposition,” Ms. Drehsler’s profile indicates that she was

 “Interviewed on 12/30/2018.” Similarly, Mr. Nakamura’s profile provides: “Interview

 conducted on 12/29/2018.” Mr. Guan’s profile indicates that he was “Interviewed.” Ms.

 Cahana’s profile, by contrast, provides: “Pending Encounter.” These profiles are

 reproduced here (with redactions in the originals).




        37.     NBC 7 San Diego also reported that in addition to maintaining a list of

 journalists, lawyers, and activists, DHS created dossiers on each person listed. A list of

 DHS dossier files was shared with NBC 7 San Diego, which reported that two such files




                                              14
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 15 of 36 PageID #: 15



 “were labeled with the names of journalists but no further details were available” and that

 “[t]hose journalists were also listed as targets for secondary screenings.”4

           38.    On information and belief, each of the Plaintiffs was selected for

 secondary inspection, detention, and questioning by border officers from December 2018

 to January 2019 because of their journalism work and activities in Mexico.

           III.   Border Officers Detained and Questioned Each Plaintiff at a Port of
                  Entry about their Journalism Work and Activities, Including
                  Coverage of Border Conditions

                                          Bing Guan

           39.    Bing Guan’s work as a freelance photojournalist requires him to travel

 frequently to cover stories worldwide, and his photographs have been featured in The

 Sunday Times Magazine, The Intercept, and The Phnom Penh Post.

           40.    Mr. Guan was questioned about his journalism work and activities by

 border officers on one occasion on December 29, 2018, as described further below.

           41.    During the week of Thanksgiving in 2018, Mr. Guan worked in Mexico to

 document the migrant caravan that had originated in Honduras. Although Mr. Guan did

 not initiate this trip on assignment with any particular news outlet, he ultimately sold

 photographs from this trip to The Intercept. Mr. Guan returned to the United States after

 this trip.

           42.    On or about December 25, 2018, Mr. Guan returned by car to Tijuana to

 continue his coverage of migrants near the U.S.-Mexico border.

           43.    On or about December 27, 2018, Mr. Guan was on the southern side of the

 border when Mexican authorities approached him and asked him the purpose of his visit.



 4
     Jones, Payton & Feather, Source, supra, at note 1.

                                               15
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 16 of 36 PageID #: 16



 The Mexican authorities then asked him to produce photo identification. When Mr. Guan

 produced his passport, the Mexican authorities photographed it.

        44.     Early on the morning of December 29, 2018, Mr. Guan, along with Mr.

 Nakamura, left his hotel in Mexico to drive to San Diego. Upon arrival at the San Ysidro

 port of entry, CBP officers scanned Mr. Guan’s and Mr. Nakamura’s passports and told

 the two photojournalists that they were required to undergo secondary inspection. Mr.

 Guan and Mr. Nakamura waited at the port of entry for approximately 60 to 90 minutes,

 after which two plainclothes officers led them to a nearby building.

        45.     One of the plainclothes officers escorted Mr. Guan through the lobby of

 the building and a celled detention area into a windowless room. There, the officer

 questioned Mr. Guan for approximately one hour.

        46.     The officer asked Mr. Guan about his current address and length of

 residency, his birth location, and his contact information.

        47.     In addition to asking Mr. Guan this biographical information, the officer

 asked whether Mr. Guan knew smugglers, activists, or journalists who assisted migrants

 in crossing the border. The officer also told Mr. Guan: “I know you’ve been around the

 migrant caravan.”

        48.     The officer asked Mr. Guan how he supported himself as a

 photojournalist.

        49.     The officer asked Mr. Guan whether he knew any “coyotes” or activists

 who were pro-migrant or anti-migrant.

        50.     The officer then produced a book of photographs, each page of which

 featured color photographs of several individuals. These pictures appeared to be compiled




                                              16
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 17 of 36 PageID #: 17



 from a variety of sources, such as identification documents and social media pages. The

 officer asked Mr. Guan to identify any “instigators” he recognized in this book of

 photographs.

        51.     The officer then asked to see the photographs that Mr. Guan had taken

 while covering the border. Mr. Guan, feeling he had no choice and was not at liberty to

 leave, said he would show the officer the photographs. The officer escorted Mr. Guan to

 the car to retrieve his cameras. As Mr. Guan scrolled though some of his pictures, the

 officer used a cell phone to take photographs of the pictures on the camera’s digital

 display.

        52.     Shortly thereafter, Mr. Guan was released from secondary inspection and

 allowed into the United States.

        53.     Approximately eight months later, on or about August 26, 2019, Mr. Guan

 traveled to Tijuana, Mexico. Mexican authorities at passport control informed Mr. Guan

 that a migratory alert had been placed on his passport.

        54.     Mr. Guan’s journalism work requires communicating in confidence with

 sources, who may give him tips about where to take photographs of newsworthy events.

        55.     Mr. Guan’s photographs, and associated information such as the location

 of the photographs and any people pictured in them, constitute his journalistic work

 product. Mr. Guan exercises journalistic judgment about which photographs to publish.

        56.     On information and belief, Defendants retain information regarding the

 responses Mr. Guan gave to the border officer’s questions about his journalism work and

 activities, including records or notes describing the contents of Mr. Guan’s responses.




                                             17
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 18 of 36 PageID #: 18



           57.   On information and belief, Defendants retain information about the fact

 that Mr. Guan was questioned about his journalism work and activities.

           58.   On information and belief, Defendants retain information regarding Mr.

 Guan’s referral to secondary inspection for questioning.

           59.   On information and belief, Defendants retain records of the photographs

 the border officer took of the pictures on Mr. Guan’s camera, which constitute Mr.

 Guan’s journalistic work product.

           60.   As a freelance photographer, Mr. Guan’s ability to travel is important to

 sustaining his career. He intends to continue traveling internationally to document issues

 of national and global importance, but fears that he will be referred to secondary

 inspection and asked questions about his work as a journalist and his sources in the

 future.

           61.   Mr. Guan additionally fears that his ability to travel freely and work as a

 freelance photojournalist has been and is imperiled because Defendants have obtained,

 retained, and disseminated information about his journalistic activities with other U.S.

 law enforcement agencies and/or foreign governments.

                                        Go Nakamura

           62.   Go Nakamura’s work as a freelance photojournalist requires him to travel

 frequently to cover stories worldwide, and his photographs have been featured in The

 Guardian, The New York Times, and Reuters.

           63.   Mr. Nakamura was questioned about his journalism work and activities by

 border officers on one occasion on December 29, 2018, as described further below.




                                              18
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 19 of 36 PageID #: 19



        64.     In November 2018, Mr. Nakamura traveled to Mexico, where he followed

 and documented the northbound movement of the migrant caravan that originated in

 Honduras. For about the first seven days of this trip, he was on assignment with Reuters.

 Mr. Nakamura returned to the United States after this trip.

        65.     On or about December 24, 2018, Mr. Nakamura traveled to Tijuana,

 Mexico, to cover conditions at the U.S.-Mexico border. For one day of this trip, Mr.

 Nakamura was on assignment for Reuters.

        66.     On or about December 27, 2018, Mr. Nakamura was on the southern side

 of the U.S.-Mexico border when Mexican authorities approached him and asked him the

 purpose of his visit. The Mexican authorities then asked him to produce photo

 identification. When Mr. Nakamura produced his passport, the Mexican authorities

 photographed it.

        67.     Early in the morning of December 29, 2018, Mr. Nakamura, together with

 Mr. Guan, left his hotel in Mexico to drive to San Diego. Upon their arrival at the San

 Ysidro port of entry, CBP officers scanned their passports and told the two

 photojournalists that they were required to undergo secondary inspection. Mr. Guan and

 Mr. Nakamura waited at the port of entry for approximately 60 to 90 minutes, after which

 two plainclothes officers led them to a nearby building.

        68.     Once inside the building, one of the plainclothes officers led Mr. Guan to

 one room, and the other officer escorted Mr. Nakamura into a separate waiting room.

        69.     The officer questioned Mr. Nakamura for approximately 40 to 45 minutes.

        70.     The officer asked Mr. Nakamura the purpose of his trip, who he was

 working for, where he was from, and where he lived.




                                             19
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 20 of 36 PageID #: 20



           71.   The officer asked how Mr. Nakamura had become a photojournalist and

 whether he had interacted with caravan organizers or activists who may have assisted

 people in crossing the border.

           72.   The officer then produced a photograph book, each page of which featured

 several color headshots of individuals. The officer asked Mr. Nakamura to identify

 anyone he recognized in this set of pictures.

           73.   The officer then asked to see photographs that Mr. Nakamura took while

 covering the border. Mr. Nakamura, feeling he had no choice and was not at liberty to

 leave, showed the officer some of his photographs. Mr. Nakamura scrolled though some

 photographs on his public Instagram page showing people en route to the U.S.-Mexico

 border and near the border wall.

           74.   After waiting for about an additional ten minutes, Mr. Nakamura was

 released from secondary inspection and allowed into the United States.

           75.   Over six months later, in July 2019, Mr. Nakamura traveled through

 Mexico City on his return to New York City from Peru. At the airport in Mexico City,

 Mexican authorities stopped Mr. Nakamura at passport control and sent him to a separate

 room, where they asked him to sign a document. The document indicated that an “alerta

 migratoria,” or “migratory alert,” had been placed on Mr. Nakamura’s passport.

           76.   Mr. Nakamura’s journalism work requires communicating in confidence

 with sources, who may give him tips about where to take photographs of newsworthy

 events.

           77.   Mr. Nakamura’s photographs, and associated information such as the

 location of the photographs and any people pictured in them, constitute his journalistic




                                             20
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 21 of 36 PageID #: 21



 work product. Mr. Nakamura exercises journalistic judgment about which photographs to

 publish.

           78.   On information and belief, Defendants retain information regarding the

 responses Mr. Nakamura gave to the border officer’s questions about his journalism work

 and activities, including records or notes describing the contents of Mr. Nakamura’s

 responses.

           79.   On information and belief, Defendants retain information about the fact

 that Mr. Nakamura was questioned about his journalism work and activities.

           80.   On information and belief, Defendants retain information regarding Mr.

 Nakamura’s referral to secondary inspection for questioning.

           81.   On information and belief, Defendants retain information regarding the

 photographs Mr. Nakamura showed a border officer, which constitute Mr. Nakamura’s

 journalistic work product.

           82.   As a freelance photographer, Mr. Nakamura’s ability to travel is important

 to sustaining his career. He intends to continue traveling internationally to document

 issues of national and global importance, but fears that he will be referred to secondary

 inspection and asked questions about his work as a journalist and his sources in the

 future.

           83.   Mr. Nakamura additionally fears that his ability to travel freely and work

 as a freelance photojournalist has been and is imperiled because Defendants have

 obtained, retained, and disseminated information about his journalistic activities with

 other U.S. law enforcement agencies and/or foreign governments.




                                              21
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 22 of 36 PageID #: 22



                                        Mark Abramson

         84.     Mark Abramson is a freelance photojournalist. His photographs have been

 featured in The New York Times, The Washington Post, The Wall Street Journal, and

 Time, among other publications.

         85.     Mr. Abramson was questioned about his journalism work and activities by

 border officers on one occasion on January 5, 2019, as described further below.

         86.     In November 2018, Mr. Abramson spent approximately three weeks in

 Mexico covering the migrant caravan that had originated in Honduras. Mr. Abramson

 returned to the United States after this trip.

         87.     On or about December 24, 2018 to January 5, 2019, Mr. Abramson was

 covering conditions near the border in the vicinity of Tijuana, Mexico, both on a

 freelance basis and, for a period, on assignment for The New York Times.

         88.     On or about December 27, 2018, Mr. Abramson was on the southern side

 of the U.S.-Mexico border when Mexican authorities approached him and asked him the

 purpose of his visit. The Mexican authorities then asked him to produce photo

 identification. When Mr. Abramson produced his passport, the Mexican authorities

 photographed it.

         89.     At approximately 2:00 AM on or about January 5, 2019, Mr. Abramson

 sought to enter the United States at the San Ysidro port of entry. A CBP officer scanned

 Mr. Abramson’s passport, following which Mr. Abramson was sent to secondary

 inspection.

         90.     In secondary inspection, two uniformed officers searched Mr. Abramson’s

 person by patting him down and emptying his pockets. The officers also searched Mr.




                                                  22
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 23 of 36 PageID #: 23



 Abramson’s bag, which contained notebooks that included confidential source material;

 the names and contact information of people he encountered while working; personal

 reflections; and receipts to be submitted to his editor for reimbursement.

           91.   During the search, the officers asked Mr. Abramson questions about the

 contents of his belongings, such as “What is in the book?” They also asked him what

 kinds of pictures he takes.

           92.   Approximately 20 to 30 minutes after the search, Mr. Abramson was led

 into another room, where he was patted down again. This room was small with

 fluorescent lighting. An officer introduced himself as “Agent Castro” but did not identify

 the agency for which he worked.

           93.   The officer questioned Mr. Abramson about the purpose of his work and

 also about his employers. Mr. Abramson responded that he was a photojournalist

 covering migrant camp conditions for The New York Times.

           94.   The officer asked Mr. Abramson what he saw while following the

 caravan, who was leading the group of migrants, and whether these leaders were for or

 against the U.S. government. He also asked Mr. Abramson whether he knew of any

 groups assisting the migrant caravan.

           95.   After approximately 30 to 40 minutes of questioning, Mr. Abramson was

 released from secondary inspection and allowed into the United States.

           96.   Mr. Abramson’s journalism work requires communicating in confidence

 with sources, who may give him tips about where to take photographs of newsworthy

 events.




                                             23
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 24 of 36 PageID #: 24



           97.    Mr. Abramson’s photographs, and associated information such as the

 location of the photographs and any people pictured in them, constitute his journalistic

 work product. Mr. Abramson exercises journalistic judgment about which photographs to

 publish.

           98.    On information and belief, Defendants retain information regarding the

 responses Mr. Abramson gave to the border officers’ questions about his journalism work

 and activities, including records or notes describing the contents of Mr. Abramson’s

 responses.

           99.    On information and belief, Defendants retain information about the fact

 that Mr. Abramson was questioned about his journalism work and activities.

           100.   On information and belief, Defendants retain information regarding Mr.

 Abramson’s referral to secondary inspection for questioning.

           101.   On information and belief, Defendants retain records regarding the source

 information contained in Mr. Abramson’s notebooks.

           102.   As a freelance photographer, Mr. Abramson’s ability to travel is important

 to sustaining his career. He intends to continue traveling internationally to document

 issues of national and global importance, but fears that he will be referred to secondary

 inspection and asked questions about his work as a journalist and his sources in the

 future.

           103.   Mr. Abramson additionally fears that his ability to travel freely and work

 as a freelance photojournalist has been and remains imperiled because Defendants have

 obtained, retained, and disseminated information about his journalistic activities with

 other U.S. law enforcement agencies and/or foreign governments.




                                               24
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 25 of 36 PageID #: 25



                                           Kitra Cahana

        104.    Kitra Cahana’s work as a freelance photojournalist requires her to travel

 frequently to cover stories worldwide, and her photographs have been featured in

 National Geographic and The New York Times.

        105.    Ms. Cahana was questioned about her journalism work and activities by

 border officers on two occasions in January 2019, as described further below.

        106.    Between November 2018 and January 2019, Ms. Cahana spent several

 weeks covering migrant issues in Tijuana, Mexico, both on a freelance basis and at times

 on assignment for The Huffington Post, The New York Times, and Die Zeit.

        107.    On or about December 27, 2018, Ms. Cahana was on the southern side of

 the U.S.-Mexico border when Mexican authorities approached her and asked her the

 purpose of her visit. The Mexican authorities then asked her to produce photo

 identification. When she produced her passport, the Mexican authorities photographed it.

        108.    In early January 2019, Ms. Cahana took a flight from Tijuana, Mexico, to

 Montreal, Canada. She did not travel through any U.S. ports of entry on this journey.

        109.    On or about January 17, 2019, Ms. Cahana attempted to travel to

 Tapachula, Mexico—near the border with Guatemala—via Detroit and Mexico City to

 continue covering the migrant caravans and conditions at the U.S.-Mexico border. Ms.

 Cahana intended to take photographs on a freelance basis, but she had informed several

 publications, including The New York Times and The Intercept, about her trip and they

 had expressed interest in her planned coverage. Because she had a stopover in Detroit,

 Ms. Cahana was required to go through U.S. customs preclearance in Montreal. When

 she scanned her passport at the preclearance area, the machine printed out a ticket with a




                                             25
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 26 of 36 PageID #: 26



 picture of Ms. Cahana’s face with a large “X” on it. This had never happened to Ms.

 Cahana previously.

        110.    Ms. Cahana was sent to a booth where a CBP officer questioned her about

 her purpose for travel to Mexico and what she planned to photograph. This CBP officer

 then referred Ms. Cahana to secondary inspection.

        111.    In secondary inspection, another CBP officer questioned Ms. Cahana for

 about ten minutes. The officer asked her whether she had an assignment in Mexico, about

 her plans to photograph the migrant caravan, how she obtained assignments and which

 press outlets she had worked for in the past, and about the financial compensation and tax

 implications of freelancing.

        112.    The CBP officer then permitted Ms. Cahana to travel to Detroit, and from

 there she flew to Mexico City.

        113.    Ms. Cahana arrived at passport control in Mexico City after 8:00 PM that

 day. Ms. Cahana scanned her passport at and provided her fingerprints to a machine,

 which also took her photograph. She then provided the machine printout, passport, and

 migration card to a Mexican officer at a customs booth. The Mexican officer asked Ms.

 Cahana where she was headed. When Ms. Cahana responded that her final destination

 was Tapachula, the officer immediately escorted her to a waiting area.

        114.    There, Mexican officers confiscated Ms. Cahana’s cell phone. She was

 also asked to complete forms written in English, which included questions relating to her

 occupation and her plans in Mexico. Ms. Cahana speaks beginner Spanish and repeatedly

 asked the Mexican officers in Spanish why she was being held and, at one point, asked

 them if it was because she was a journalist. A Mexican officer responded in Spanish,




                                            26
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 27 of 36 PageID #: 27



 saying, to the best of Ms. Cahana’s knowledge, “No, it’s not us, it’s Interpol.” Ms.

 Cahana then asked whether it was the Americans, to which the Mexican officer

 responded, to the best of Ms. Cahana’s knowledge, “yes.”

        115.    At approximately 1:30 AM, a Mexican officer called Ms. Cahana’s name

 and asked her to sign a form written in Spanish, which she did not understand. Ms.

 Cahana refused to sign the form. Another Mexican officer then took her to another area

 and tried to pressure her to sign the form. Ms. Cahana again refused to sign the form.

        116.    Ms. Cahana was then taken to a different area. A representative from

 AeroMexico informed Ms. Cahana that she would be placed on a plane to Detroit in the

 morning. Ms. Cahana again asked a Mexican officer in Spanish whether she was being

 held because she was a journalist. The officer responded in Spanish, saying, to the best of

 Ms. Cahana’s knowledge, that it was because of the Americans, not the Mexicans.

        117.    At approximately 8:00 AM at or around January 18, 2019, Mexican

 officers escorted Ms. Cahana to the terminal, where they returned her cell phone to her

 and placed her on a flight to Detroit, which departed at approximately 9:10 AM.

        118.    Upon arrival at the Detroit airport, Ms. Cahana scanned her passport at the

 customs area. Once again, the machine printed out a ticket with a picture of Ms. Cahana’s

 face with a large “X” on it, and Ms. Cahana was again sent to secondary inspection.

        119.    Two plainclothes officers questioned Ms. Cahana in a private room. The

 officers had access to a computer, which they appeared to consult as they questioned Ms.

 Cahana. The officers asked Ms. Cahana why she had been denied entry to Mexico and

 what happened there. They also asked Ms. Cahana if she had had prior encounters with

 Mexican authorities. Ms. Cahana informed the officers that she had previously been




                                             27
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 28 of 36 PageID #: 28



 working in Tijuana when she was approached by Mexican police who asked to see her

 identification and photographed her passport. One of the officers asked her to confirm

 whether the incident had taken place on the U.S.-Mexico border and around “the day

 after Christmas.” This suggested to Ms. Cahana that the officers knew more about her

 and her journalism work in Mexico in December 2018 than Ms. Cahana had revealed

 during questioning by them.

        120.    Ms. Cahana was then released from secondary inspection and allowed into

 the United States.

        121.    Later that month, on or about January 26, 2019, Ms. Cahana attempted to

 enter Mexico by land from Guatemala. Ms. Cahana intended to take photographs on a

 freelance basis on this trip. The Mexican officer who scanned her passport told her that

 an alert was associated with her passport. The officer denied her entry to Mexico.

        122.    Ms. Cahana’s journalism work requires communicating in confidence with

 sources, who may give her tips about where to take photographs of newsworthy events.

        123.    Ms. Cahana’s photographs, and associated information such as the

 location of the photographs and any people pictured in them, constitute her journalistic

 work product. Ms. Cahana exercises journalistic judgment about which photographs to

 publish.

        124.    On information and belief, Defendants retain information regarding the

 responses Ms. Cahana gave to the border officers’ questions about her journalism work

 and activities, including records or notes describing the contents of Ms. Cahana’s

 responses.




                                             28
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 29 of 36 PageID #: 29



         125.     On information and belief, Defendants retain information about the fact

 that Ms. Cahana was questioned about her journalism work and activities.

         126.     On information and belief, Defendants retain information regarding Ms.

 Cahana’s two referrals to secondary inspection and questioning.

         127.     As a freelance photographer, Ms. Cahana’s ability to travel is important to

 sustaining her career. Ms. Cahana intends to continue traveling internationally to

 document issues of national and global importance, but fears that she will be referred to

 secondary inspection and asked questions about her work as a journalist and her sources

 in the future.

         128.     Ms. Cahana additionally fears that her ability to travel freely and work as a

 freelance photojournalist has been and remains imperiled because Defendants have

 obtained, retained, and disseminated information about her journalistic activities with

 other U.S. law enforcement agencies and/or foreign governments.

                                        Ariana Drehsler

         129.     Ariana Drehsler is a freelance photojournalist who has covered the Arab

 Spring and the Syrian Civil War, and whose work has been published in The Guardian,

 The New York Times, Associated Press, Agence France-Presse, The Wall Street Journal,

 and Bloomberg.

         130.     Ms. Drehsler was questioned about her journalism work and activities by

 border officers on three occasions from December 2018 to January 2019, as described

 further below.

         131.     In April 2017, Ms. Drehsler worked on assignment for Buzzfeed covering

 migrant issues in Mexico.




                                               29
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 30 of 36 PageID #: 30



        132.    During November and December 2018, Ms. Drehsler worked on

 assignment for United Press International near the U.S.-Mexico border covering one of

 the migrant caravans.

        133.    At approximately 12:15 AM on or about December 30, 2018, Ms.

 Drehsler sought to enter the United States at the San Ysidro port of entry. A CBP officer

 referred her to secondary inspection.

        134.    Ms. Drehsler waited while border officers searched her belongings. An

 officer behind a desk questioned her for about 10 to 15 minutes. Two plainclothes

 officers then escorted her to a separate room.

        135.    Ms. Drehsler asked the two officers why she had been referred to

 secondary inspection. The officers responded that her passport had been flagged.

        136.    The officers told Ms. Drehsler to write down her home address and her

 editor’s phone number. They also asked her about the nature of her work and her

 background in photography, including what training is required for freelance

 photography.

        137.    One of the officers asked Ms. Drehsler to describe what she had seen in

 Tijuana, including at any migrant shelters, stating, “You’re on the ground; you’re there,

 we’re not.”

        138.    The officers told Ms. Drehsler that if she had plans to cross at the same

 port of entry in the future, she should budget an additional hour to pass through

 secondary inspection.

        139.    Ms. Drehsler was then released from secondary inspection and allowed

 into the United States.




                                             30
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 31 of 36 PageID #: 31



        140.     A few days later, at approximately 11:00 PM on or about January 2, 2019,

 Ms. Drehsler sought to enter the United States from Mexico at the San Ysidro port of

 entry. The CBP officer at primary inspection scanned her passport and again sent Ms.

 Drehsler to secondary inspection.

        141.     Ms. Drehsler waited for approximately 15 minutes before the same two

 plainclothes officers who had previously questioned her escorted her into a room. A third

 officer entered the room and told Ms. Drehsler that she had looked at Ms. Drehsler’s

 website. This officer complimented Ms. Drehsler’s photography, saying she had done

 “great work.”

        142.     The officers asked Ms. Drehsler whether, if they were to show her

 photographs, she could identify any activists working near the U.S.-Mexico border in

 them. Despite asking this question, border officers did not show Ms. Drehsler any

 photographs.

        143.     The officers then questioned Ms. Drehsler at length. Their questions

 focused on what she had seen in Mexico related to the migrant caravan and people

 around the caravan. They also asked about her opinion of the latest migrant caravan,

 whether she was familiar with its leadership to the extent it had leaders, and whether she

 thought it was difficult for people to cross the border. She was also asked if word had

 reached people who were thinking of traveling to the U.S.-Mexico border on how

 difficult it was to seek asylum. They also asked her whether she rented or owned her

 home in the United States.

        144.     When Ms. Drehsler asked if she should expect to be stopped again, one of

 the officers responded that she should.




                                             31
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 32 of 36 PageID #: 32



        145.    After approximately 15 to 20 minutes of questioning, Ms. Drehsler was

 released from secondary inspection and allowed into the United States.

        146.    A few days later, at approximately 9:00 PM on or about January 4, 2019,

 Ms. Drehsler sought to enter the United States from Mexico at the San Ysidro port of

 entry. She was again referred to secondary inspection. In the waiting area at the port of

 entry, a uniformed officer asked Ms. Drehsler whether she wanted to show the officers

 her photographs from that day. Ms. Drehsler did not show the officer any photographs.

        147.    Ms. Drehsler waited approximately 45 minutes in the waiting area before

 two uniformed officers escorted her into a room. There, the officers inspected her

 belongings.

        148.    One of the officers asked Ms. Drehsler questions about a Mexican migrant

 shelter she had been covering. Specifically, the officer asked Ms. Drehsler whether she

 had seen “anything suspicious” at the shelter, and what the general mood in the shelter

 had been. One of the officers again told Ms. Drehsler she was being asked these

 questions because she was “on the ground.”

        149.    The officer then asked Ms. Drehsler about her time in Syria, where she

 had worked previously as a journalist. Specifically, the officer asked Ms. Drehsler about

 the subjects of her photography, the people with whom she had associated, and whether

 she was affiliated with any organizations or groups.

        150.    Shortly thereafter, Ms. Drehsler was released from secondary inspection

 and allowed into the United States.




                                             32
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 33 of 36 PageID #: 33



           151.   Ms. Drehsler’s journalism work requires communicating in confidence

 with sources, who may give her tips about where to take photographs of newsworthy

 events.

           152.   Ms. Drehsler’s photographs, and associated information such as the

 location of the photographs and any people pictured in them, constitute her journalistic

 work product. Ms. Drehsler exercises journalistic judgment about which photographs to

 publish.

           153.   On information and belief, Defendants retain information regarding the

 responses Ms. Drehsler gave to the border officers’ questions about her journalism work

 and activities, including records or notes describing the contents of Ms. Drehsler’s

 responses.

           154.   On information and belief, Defendants retain information about the fact

 that Ms. Drehsler was questioned about her journalism work and activities.

           155.   On information and belief, Defendants retain information regarding Ms.

 Drehsler’s three referrals to secondary inspection and questioning.

           156.   As a freelance photographer, Ms. Drehsler’s ability to travel is important

 to sustaining her career. Ms. Drehsler intends to continue traveling internationally to

 document issues of national and global importance, but fears that she will be referred to

 secondary inspection and asked questions about her work as a journalist and her sources

 in the future.

           157.   Ms. Drehsler additionally fears that her ability to travel freely and work as

 a freelance photojournalist has been and remains imperiled because Defendants have




                                               33
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 34 of 36 PageID #: 34



 obtained, retained, and disseminated information about her journalistic activities with

 other U.S. law enforcement agencies and/or foreign governments.

                                         CLAIM
                          Violation of the First Amendment
          (Freedom of Speech, Freedom of the Press, Freedom of Association)
                       (by all Plaintiffs against all Defendants)

        158.    Plaintiffs herein incorporate by reference the allegations above.

        159.    Defendants violated the First Amendment by asking Plaintiffs questions

 about their journalism work and activities, including their sources of information and

 their observations as journalists, without any valid immigration or customs purpose.

        160.    Defendants violated the First Amendment by asking Plaintiffs questions

 about their journalism work and activities, including their sources of information and

 their observations as journalists, thereby compelling them to disclose information

 revealing constitutionally protected newsgathering and associational activities, without

 meeting the standard necessary to compel such disclosure.

        161.    Defendants violated the First Amendment by asking Plaintiffs questions

 about their journalism work and activities, including their sources of information and

 their observations as journalists, thereby substantially burdening Plaintiffs’ exercise of

 their constitutional rights to engage in newsgathering activity and to associate with their

 sources, and substantially burdening their freedom of speech—including their rights to

 publish their work as photojournalists.

        162.    Defendants violated the First Amendment by referring Plaintiffs to

 secondary inspection, detaining them in secondary inspection, and asking them questions

 in secondary inspection because of their work and activities as journalists covering

 conditions at the U.S.-Mexico border.



                                              34
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 35 of 36 PageID #: 35



                                PRAYER FOR RELIEF

       Wherefore, Plaintiffs respectfully request that this Court:

            A.    Declare that Defendants’ border officers’ questioning of the Plaintiffs

                  about their journalism work and activities violated the First

                  Amendment;

            B.    Declare that Defendants’ border officers’ compelled disclosure of

                  information from the Plaintiffs about their journalism work and

                  activities violated the First Amendment;

            C.    Declare that Defendants’ border officers’ referral of Plaintiffs to

                  secondary inspection, detention of Plaintiffs in secondary inspection,

                  and questioning in secondary inspection because of their work and

                  activities as journalists violated the First Amendment;

            D.    Enjoin Defendants to expunge all records they have retained regarding

                  the unlawful questioning of Plaintiffs, including records reflecting the

                  substance of information the Plaintiffs were unlawfully compelled to

                  disclose;

            E.    Enjoin Defendants to inform the Plaintiffs whether the Defendants

                  disseminated records regarding their unlawful questioning of Plaintiffs

                  to other individuals, agencies, and/or governments, including foreign

                  governments; and, if so, to identify the individuals, agencies, and/or

                  governments, including foreign governments;

            F.    Award Plaintiffs reasonable attorneys’ fees and costs; and

            G.    Grant such other and further relief as the Court deems proper.




                                            35
Case 1:19-cv-06570-PKC Document 1 Filed 11/20/19 Page 36 of 36 PageID #: 36




 DATED: November 20, 2019

 Respectfully submitted:

                                             s/ Esha Bhandari
 Antony Gemmell                              Esha Bhandari
 Christopher Dunn                            Scarlet Kim
 NEW YORK CIVIL                              AMERICAN CIVIL LIBERTIES UNION
 LIBERTIES UNION                             FOUNDATION
 FOUNDATION                                  125 Broad Street,
 125 Broad Street,                           18th Floor
 19th Floor                                  New York, NY 10004
 New York, NY 10004                          (212) 549-2500 (phone)
 (212) 607-3300 (phone)                      (212) 549-2583 (fax)
 (212) 607-3318 (fax)                        ebhandari@aclu.org
 agemmell@nyclu.org                          scarletk@aclu.org
 cdunn@nyclu.org

 Mitra Ebadolahi*
 Sarah Thompson*
 AMERICAN CIVIL LIBERTIES UNION
 FOUNDATION OF SAN DIEGO &
 IMPERIAL COUNTIES
 P.O. Box 87131
 San Diego, CA 92138-7131
 (619) 232-2121 (phone)
 (619) 232-0036 (fax)
 mebadolahi@aclusandiego.org
 sthompson@aclusandiego.org


 *Application for admission pro hac vice forthcoming


                                                   Counsel for Plaintiffs




                                          36
